Citation Nr: 0516477	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  02-15 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran had active military service from July 1942 to 
October 1945.  He died in December 2000.  The appellant is 
his widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The matter was remanded to the RO in January 2004 for 
additional evidentiary development and to cure procedural 
defects.  The case was returned to the Board in April 2005.  

A review of the record shows that the veteran filed a claim 
for an increased disability evaluation in August 2000, but 
that he died prior to RO adjudicating the claim.  The 
appellant's January 2001 application for Dependency and 
Indemnity Compensation (DIC) indicating that she wished to 
continue the veteran's pending claim.  To date, the RO has 
not adjudicated the issue of entitlement to an increased 
evaluation for shrapnel wound scars of the scalp, for 
purposes accrued benefits.  The issue is therefore referred 
to the RO for appropriate consideration.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  According to a certificate of death, the immediate cause 
of the veteran's death was multiple diseases of old age; 
subsequent medical records suggest that the veteran's primary 
health problem at the time of his death was advanced 
dementia.

3.  At the time of his death, the veteran was service 
connected for shrapnel wound scars of the scalp, evaluated as 
10 percent disabling, and bilateral pes planus and the 
residuals of malaria, each evaluated as noncompensable.

4.  Dementia was not manifested during service or until many 
years thereafter.

5.  Advanced dementia was not causally related to the 
veteran's shrapnel wound to the scalp/skull and/or malaria.

6.  A disability of service origin was not involved the 
veteran's death.


CONCLUSION OF LAW

Entitlement to service connection for the cause of the 
veteran's death is not warranted. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By a letter dated in March 2001, and prior to the initial 
determination of the issue on appeal, the RO advised the 
appellant of the essential elements of the VCAA.  The 
appellant was advised that VA would make reasonable efforts 
to help her get the evidence necessary to substantiate her 
claim for service connection for the cause of the veteran's 
death, but that she must provide enough information so that 
VA could request any relevant records.  The appellant was 
advised of the evidence received.  The appellant was also 
asked to identify any additional information or evidence that 
she wanted VA to try and obtain.  The RO also requested that 
the appellant send any evidence to VA that might be pertinent 
to the claim.  This letter provided the notice of all four 
elements that were discussed above.  See Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 
14, 2005).

The December 2001 rating decision, May 2002 Statement of the 
Case (SOC), and February 2005 Supplemental Statement of the 
Case (SSOC) collectively notified the appellant of the 
relevant laws and regulations and essentially advised her of 
the evidence necessary to substantiate her claim for service 
connection for the cause of the veteran's death.  The May 
2002 SOC specifically set forth the regulations pertaining to 
VA's duty to assist, thus notifying the appellant of her and 
VA's respective obligations to obtain different types of 
evidence.  These documents also advised the appellant of the 
evidence of record, adjudicative actions taken, and of the 
reasons and bases for denial.  

The veteran's service medical records are associated with the 
claims file.  Medical records from A.M. Desai, M.D., and K.D. 
Jones, M.D., have been obtained.  A May 2001 statement from 
Dr. Jones was also considered.  The appellant has not 
identified any additional outstanding medical records that 
would be pertinent to the claim on appeal.  Indeed, in a 
statement received in July 2004, the appellant reported that 
most of the veteran's medical records had been purged from 
the files of his treating physicians.  A VA medical opinion 
was obtained in October 2004.

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, No. 02-1077, slip op. at 33 
(U.S. Vet. App. Apr. 14, 2005).  The appellant has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

Analysis

The veteran died in December 2000.  At the time of his death, 
the veteran was service connected for shrapnel wound scars of 
the scalp, evaluated as 10 percent disabling, and bilateral 
pes planus and the residuals of malaria, each evaluated as 
noncompensable.  The death certificate listed the cause of 
his death as multiple diseases of old age.  In a statement 
dated in May 2001, Dr. Desai indicated that the veteran 
suffered from advanced dementia at the time of his death.  
The appellant argues that the dementia that resulted in her 
husband's death was the direct result of his in service head 
wound and/or malaria.

Dependency and indemnity compensation (DIC) may be awarded to 
a veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service 
connection for the cause of the veteran's death to be 
granted, it must be shown that a service-connected disorder 
caused his or her death, or substantially or materially 
contributed to it.  A service-connected disorder is one that 
was incurred in or aggravated by active service, or in the 
case of certain chronic diseases, one that was shown to have 
been present to a degree of 10 percent or more within one 
year of the veteran's final separation from active duty.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310; 38 C.F.R. §§ 3.307, 
3.309.

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
service-connected disability is deemed to have been the 
principal cause of death when it, singly or jointly with 
another disorder, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service-
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  Therefore, service connection for the cause of a 
veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110 and 1131; 
38 C.F.R. §§ 3.303(a), (b) and (d).

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

Service medical records document the veteran's treatment for 
recurrent malaria infections.  The records also show that the 
veteran sustained a mine fragment wound to the left forehead 
and the right upper eyelid.  None of the records, however, 
contains any findings of complaints, treatment, or diagnosis 
of dementia, brain trauma, or any other organic disability of 
the nervous system.  The report of the veteran's service 
discharge examination only noted a small scar of the left 
scalp.  There was no neurological diagnosis.

The post-service medical evidence includes reports of VA 
examinations conducted in November 1946 and September 1977.  
At his November 1946 examination, the veteran complained of 
occasional headaches.  He also gave a history of recurrent 
chills and fever since his discharge.  He was noted to have a 
healed scar over the left parietal region, which was non-
adherent, non-tender, and asymptomatic.  No abnormality of 
the nervous system was reported.  

At his September 1977 examination, the veteran reported that 
he sustained a shrapnel wound at the top of his head, which 
knocked him unconscious.  He said he had been suffering from 
constant headaches since that time.  He stated that the only 
treatment he received for his headaches was the 
recommendation to take aspirin.  A neurological examination 
was conducted.  The diagnosis was encephalgia, cause 
undetermined.  The examiner noted, however, that the 
veteran's headaches were not related to the shrapnel wound of 
the scalp.  

Treatment records received from Drs. Jones and Desai have 
also been considered.  Dated from July 1998 to December 2000 
show that the veteran was followed for multiple health 
problems including, but not limited to, chronic obstructive 
pulmonary disease, hypertension, skin cancer, and dementia.  
The onset of the veteran's dementia is not discussed.  None 
of those records contained any findings related to the 
veteran's in-service head injury, malaria, or addressing the 
etiology of his dementia.

Although the appellant has contended that the veteran's death 
was related to his service connected disabilities (head wound 
and/or malaria), as a layperson she is not competent to 
establish these facts by her own assertions.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

Medical evidence regarding the possibility of a relationship 
includes a letter, dated in May 2001, from Dr. Jones.  He 
stated that he had treated the veteran since 1998.  He said 
the veteran came to him due to complaints related to 
dementia.  At that time, the veteran was noted to suffer from 
irritability, agitation, and sleep disturbance.  The stress 
the veteran experienced in the military was felt to have 
contributed to his poor health, depression, altered thought 
processes, and his psychoses.  He stated that stress "excels 
decompensation of illness both physically and mentally in the 
majority of individuals."  Dr. Jones opined that there was a 
direct relationship between the veteran's death and his 
military service.

In order to insure that the duty to assist the appellant was 
complete in this case, a review of the veteran's medical 
records was conducted in October 2004 in order to determine 
whether the veteran's death was the result of advanced 
dementia and, if so, whether the veteran's shrapnel wound 
scars of the scalp caused or significantly contributed to, 
his advanced dementia.  Without full neuropsychological 
date/autopsy findings, the examiner stated it was hard to 
decide if the veteran had advanced disease due to his 
dementia.  Noting that Dr. Jones had indicated that the 
veteran suffered from dementia, psychosis, and depression, 
she said there was nothing in the record that would allow her 
to make a definite diagnosis of dementia.  The examiner 
opined that there was "no reason" for the veteran's 
service-connected skull trauma to cause any progressive 
neurological deterioration.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

There are two medical opinions of record relating to a 
possibility that the cause of the veteran's death was service 
related.  The October 2004 opinion indicates that there is no 
competent medical evidence clearly establishing that the 
veteran had advanced disease due to dementia.  However, even 
assuming arguendo that the veteran suffered from advanced 
dementia, and that the dementia resulted in his death, the 
examiner stated that there was no probable relationship 
between the veteran's in-service skull trauma and his post-
service development of any progressive neurological 
deterioration, to include dementia.  This opinion provides 
negative evidence against the claim and the Board believes is 
entitled to great probative weight.  The opinion was based on 
a review of the evidence of record, which the Board finds 
compelling.  The Board is also persuaded by the fact that the 
September 1977 examination report indicated that the 
veteran's post-service complaints of headaches were not the 
result of his in-service head trauma.

The fact that the onset of the veteran's dementia postdated 
the in-service head injury and malaria infections by at least 
50 years does not support the appellant's view that the head 
injury or malaria infections caused the dementia leading to 
the veteran's death.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  See Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

On the other hand, the opinion received from Dr. Jones does 
not address what diseases/disabilities actually caused or 
contributed to the cause of the veteran's death.  He only 
states that that there is a direct relationship between the 
veteran's death and his active service.  The cause of death 
is not identified.  Also, in noting that the veteran suffered 
from dementia prior to his death, Dr. Jones fails to address 
the causal relationship, if any, between the veteran's 
dementia and his active service, to include his head trauma 
or malaria.  He vaguely asserts that "stress" in service 
contributed to the veteran's poor health without reference to 
medical evidence to support this conclusion.  The opinions 
made by Dr. Jones were also made without benefit of reviewing 
the complete claims file.  The Board therefore finds that 
this opinion is ambiguous and unsubstantiated and entitled to 
very limited probative weight.

Based on the above, it is believed that the weight of the 
evidence is against a finding that the veteran's shrapnel 
wound scars of the scalp and/or malaria was related to the 
cause of his death, the claim must be denied.  For the 
reasons stated, the preponderance of the evidence is against 
the appellant's claim.  As such, the benefit-of-the doubt 
rule is not applicable and the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 491 
(1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


